                 UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF WISCONSIN

 MELVIN LEON KELLAM,

                      Petitioner,
                                                     Case No. 18-CV-1323-JPS
 v.

 REED RICHARDSON,
                                                                      ORDER
                      Respondent.


        In 2007, Petitioner was convicted of numerous felonies in Kenosha

County Circuit Court, including first degree sexual assault, armed robbery,

and intimidation of a victim by force. (Docket #1 at 2). He was sentenced to

fifty years’ imprisonment. Id. He filed the instant petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2254 on August 27, 2018. Petitioner brings

four grounds for relief, all related to the state court judge allegedly leaving

the bench during Petitioner’s criminal trial to attend to other matters. Id. at

9–16.

        Petitioner represented to the Court that the instant petition was the

only federal challenge he has filed related to these convictions. Id. at 15, 17–

18. This was a lie. Previously, on May 27, 2011, he had filed a Section 2254

petition stemming from the same charges. Melvin Leon Kellam v. William J.

Pollard, 11-CV-509-NJ (E.D. Wis.). That petition was briefed and denied on

its merits by Magistrate Judge Nancy Joseph on February 24, 2012. Id.,

(Docket #19).

        State prisoners may not file more than one federal habeas petition

without authorization from the Court of Appeals. 28 U.S.C. § 2244(b)(1)–

(3). The authorization must be sought from the Court of Appeals directly
prior to filing a successive habeas action. Id. Petitioner has not alleged,

much less established, that he has received the appropriate authorization.

This Court therefore lacks jurisdiction to hear Petitioner’s claims. Pavlovsky

v. VanNatta, 431 F.3d 1063, 1064 (7th Cir. 2005).

       Unsurprisingly, Respondent1 filed a motion to dismiss this action on

October 16, 2018, contending that the Court must dismiss this action for

want of jurisdiction. (Docket #13). Petitioner’s response to the motion was

due on or before November 6, 2018. Civ. L. R. 7(b). The Court has not

received a response or any other communication from Petitioner. It will,

therefore, grant Respondent’s unopposed motion. Civ. L. R. 7(d).

       Accordingly,

       IT IS ORDERED that Respondent’s motion to dismiss (Docket #13)

be and the same is hereby GRANTED; and

       IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED without prejudice for want of jurisdiction.

       The Clerk of the Court is directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin, this 19th day of November, 2018.

                                     BY THE COURT:



                                     ____________________________________
                                     J. P. Stadtmueller
                                     U.S. District Judge




       1The Court has learned that Petitioner is now incarcerated in Stanley
Correctional Institution. The Court has substituted the warden of that prison, Reed
Richardson, as the Respondent in place of Brian Foster.


                                   Page 2 of 2
